COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       BDTP, LLC, Shawn Nyahay, and Wesley T. Fortune v. United
                           Structures of America, Inc.

Appellate case number:     01-20-00464-CV

Trial court case number: 2019-48435

Trial court:               125th District Court of Harris County

       Appellants, BDTP, LLC, Shawn Nyahay, and Wesley T. Fortune, filed a notice of
accelerated appeal of the denial of a special appearance. At that time, all appellants were
represented by the same counsel. Counsel filed a motion to withdraw, which this Court granted.
        Concerning appellant, BDTP, LLC, no new counsel has appeared. “Except for the
performance of ministerial tasks, corporations may appear and be represented only by a licensed
attorney.” MHL Homebuilder LLC v. Dabal/Graphic Resource, No. 14–05–00295–CV, 2005 WL
1404475, at *1 (Tex. App.—Houston [14th Dist.] June 16, 2005, no pet.) (per curiam) (mem. op.)
(citing Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex.
1996)). Accordingly, the Court orders that, unless a licensed attorney files an appearance for
BDTP, LLC, this Court may dismiss it from this appeal for want of prosecution without further
notice. See TEX. R. APP. P. 42.3(b), (c). Any appearance must be filed within 20 days of the date
of this Order.
        Appellant, Wesley T. Fortune, prematurely filed a pro se brief on February 8, 2021. At
that time, appellant’s brief was not yet due because the reporter’s record had not been filed.
Appellants’ briefs were not due until 20 days after the complete record was filed. See TEX. R. APP.
P. 38.6(a). The reporter’s record was filed on March 1, 2021. Accordingly, appellants’ briefs
were not due until March 22, 2021. See id.
        Appellees, United Structures of America, Inc., and Precision Building Systems, Inc., filed
their briefs on March 24, 2021. Because appellants briefs were not yet due, appellees’ briefs were
also filed prematurely. See TEX. R. APP. P. 38.6(b) (appellee’s brief not due until 20 days after
appellant’s brief filed).
        Appellants BDTP, LLC and Shawn Nyahay have not advised this Court that they will not
be filing a brief. Accordingly, appellants, BDTP, LLC (only if represented by counsel) and Shawn
Nyahay, shall file their briefs or a motion for extension of time to file appellant’s brief within 20
days of the date of this order, or the appeals of BDTP and Nyahay may be dismissed for want
of prosecution. See TEX. R. APP. P. 38.8(a).
      It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___March 30, 2021__